Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2021

                                     No. 04-21-00576-CV

                                  IN RE Jeanette MORENO

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01262
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        On December 22, 2021, relator filed a petition for writ of mandamus and a motion for
emergency temporary relief. This court believes a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the
real party in interest may file a response to the petition in this court by January 6, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s motion for emergency temporary relief is GRANTED. We ORDER the trial in
this cause, currently set to begin on January 4, 2022, STAYED pending further order of this
court. See TEX. R. APP. P. 52.10(b).

       It is so ORDERED on December 22, 2021.

                                                                         PER CURIAM




       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court